Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 17, 2016

                                      No. 04-16-00724-CV

                          IN THE INTEREST OF R.S.-T., A CHILD,

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 14-2048-CV
                          Honorable W.C. Kirkendall, Judge Presiding

                                         ORDER
        On October 13, 2016, the trial court signed an order terminating Appellant’s rights to her
child R.S.T. On October 18, 2016, Appellant filed a notice of accelerated appeal. See TEX. R.
APP. P. 26.1(b). The reporter’s record was due on October 28, 2016. See id. R. 35.1(b).
        On November 14, 2016, court reporter Robin J. Brame filed a notification of late
reporter’s record. She indicated the reporter’s record would comprise almost 900 pages and she
needs more time to prepare the record.
        The reporter’s motion for extension of time to file the reporter’s record is GRANTED.
The reporter’s record must be filed with this court by November 28, 2016. See id. R. 35.3(c)
(limiting an extension in an accelerated appeal to ten days).
        The child’s “need for permanence is the paramount consideration for the child’s present
and future physical and emotional needs.” See Dupree v. Tex. Dep’t of Protective & Regulatory
Servs., 907 S.W.2d 81, 87 (Tex. App.—Dallas 1995, no writ). This court must render its
decision “with the least possible delay,” and any further delays in obtaining the reporter’s record
will hinder this court in its duty. See TEX. R. APP. P. 35.3(c); In re J.L., 163 S.W.3d 79, 82 (Tex.
2005) (quoting TEX. FAM. CODE ANN. § 263.405(a) (West 2014)). Any further requests for
extension of time to file the reporter’s record will be strongly disfavored.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2016.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court